                                                           HONORABLE RICARDO S. MARTINEZ
 1

 2

 3

 4

 5

 6
                                UNITED STATES DISTRICT COURT
 7
                               WESTERN DISTRICT OF WASHINGTON
 8                                       AT SEATTLE

 9   CITY OF ISSAQUAH,                             CASE NO. 18-cv-00910 RSM
10                                                 AGREEMENT REGARDING DISCOVERY
                               Plaintiff,
                                                   OF ELECTRONICALLY STORED
11                                                 INFORMATION AND ORDER
                v.
12
     ORA TALUS 90, LLC, et al.,
13
                               Defendant.
14
     AND RELATED COUNTERCLAIMS,
15   CROSS-CLAIMS AND THIRD
     PARTY CLAIMS
16

17          The parties hereby stipulate to the following provisions regarding the discovery

18 of electronically stored information (“ESI”) in this matter:

19 A.         General Principles

20 1.       An attorney’s zealous representation of a client is not compromised by conducting

21 discovery in a cooperative manner. The failure of counsel or the parties to litigation to cooperate

22 in facilitating and reasonably limiting discovery requests and responses raises litigation costs and

23 contributes to the risk of sanctions.

24 2.       The proportionality standard set forth in Fed. R. Civ. P. 26(b)(1) must be applied in

25 each case when formulating a discovery plan. To further the application of the proportionality

26 standard in discovery, requests for production of ESI and related responses should be reasonably


     AGREEMENT REGARDING DISCOVERY OF ELECTRONICALLY
     STORED INFORMATION AND ORDER - 1
     (Case No. 18-cv-00910-RSM)
 1 targeted, clear, and as specific as possible.

 2 B.         ESI Disclosures
 3 Within 30 days after the Rule 26(f) conference, or at a later time if agreed to by the parties,

 4 each party shall disclose:

 5 1.       Custodians. The five custodians most likely to have discoverable ESI in their possession,
 6 custody or control. The custodians shall be identified by name, title, connection to the instant

 7 litigation, and the type of the information under his/her control.

 8 2.       Non-custodial Data Sources. A list of non-custodial data sources (e.g. shared drives,
 9 servers, etc.), if any, likely to contain discoverable ESI.

10 3.       Third-Party Data Sources. A list of third-party data sources, if any, likely to contain
11 discoverable ESI (e.g. third-party email and/or mobile device providers, “cloud” storage, etc.)

12 and, for each such source, the extent to which a party is (or is not) able to preserve information

13 stored in the third-party data source.

14 4.       Inaccessible Data. A list of data sources, if any, likely to contain discoverable ESI
15 (by type, date, custodian, electronic system or other criteria sufficient to specifically

16 identify the data source) that a party asserts is not reasonably accessible under Fed. R. Civ.

17 P. 26(b)(2)(B).

18 C.          Preservation of ESI
19 The parties acknowledge that they have a common law obligation to take reasonable and

20 proportional steps to preserve discoverable information in the party’s possession, custody or

21 control. With respect to preservation of ESI, the parties agree as follows:

22 1.       Absent a showing of good cause by the requesting party, the parties shall not be
23 required to modify the procedures used by them in the ordinary course of business to back-up

24 and archive data; provided, however, that the parties shall preserve all discoverable ESI in their

25 possession, custody or control.

26 2.       All parties shall supplement their disclosures in accordance with Rule 26(e) with


    AGREEMENT REGARDING DISCOVERY OF ELECTRONICALLY
    STORED INFORMATION AND ORDER - 2
    (Case No. 18-cv-00910-RSM)
 1 discoverable ESI responsive to a particular discovery request or mandatory disclosure where that

 2 data is created after a disclosure or response is made (unless excluded under (C)(3) or (D)(1)-

 3 (2) below).

 4 3.       Absent a showing of good cause by the requesting party, the following categories of
 5 ESI need not be preserved:

 6          a.       Deleted, slack, fragmented, or other data only accessible by forensics.

 7          b.       Random access memory (RAM), temporary files, or other ephemeral data
                     that are difficult to preserve without disabling the operating system.
 8          c.       On-line access data such as temporary internet files, history, cache, cookies, and
                     the like.
 9
            d.       Data in metadata fields that are frequently updated automatically, such as last-
10                   opened dates (see also Section (E)(5)).
11          e.       Back-up data that are substantially duplicative of data that are more
                     accessible elsewhere.
12
            f.       Server, system or network logs.
13          g.       Data remaining from systems no longer in use that is unintelligible on the systems
14                   in use.
            h.       Electronic data (e.g. email, calendars, contact data, and notes) sent to or from
15                   mobile devices (e.g., iPhone, iPad, Android, and Blackberry devices), provided
                     that a copy of all such electronic data is routinely saved elsewhere (such as on a
16
                     server, laptop, desktop computer, or “cloud” storage).
17 D.            Privilege
18 1.       With respect to privileged or work-product information generated after the filing of the
19 complaint, parties are not required to include any such information in privilege logs.

20 2.       Activities undertaken in compliance with the duty to preserve information are protected
21 from disclosure and discovery under Fed. R. Civ. P. 26(b)(3)(A) and (B).

22
     3.     Information produced in discovery that is protected as privileged or work product shall
23
     be immediately returned to the producing party, and its production shall not constitute a waiver
24
     of such protection, if: (i) such information appears on its face to have been inadvertently produced
25
     or (ii) the producing party provides notice within 15 days of discovery by the producing
26
     party of the inadvertent production.

     AGREEMENT REGARDING DISCOVERY OF ELECTRONICALLY
     STORED INFORMATION AND ORDER - 3
     (Case No. 18-cv-00910-RSM)
 1 4.       Privilege Log Based on Metadata. The parties agree that privilege logs shall include
 2 a unique identification number for each document and the basis for the claim (attorney-client

 3 privileged or work-product protection).       For ESI, the privilege log may be generated using
 4 available metadata, including author/recipient or to/from/cc/bcc names; the subject matter or title

 5 and date created. Should the available metadata provide insufficient information for the purpose

 6 of evaluating the privilege claim asserted, the producing party shall include such additional

 7 information as required by the Federal Rules of Civil Procedure.

 8 E.            ESI Discovery Procedures
 9          1.       On-site inspection of electronic media. Such an inspection shall not be permitted
10 absent a demonstration by the requesting party of specific need and good cause or by agreement

11 of the parties.

12          2.       Search methodology. The parties shall timely attempt to reach agreement on
13 appropriate search terms, or an appropriate computer- or technology-aided methodology, before

14 any such effort is undertaken. The parties shall continue to cooperate in revising the

15 appropriateness of the search terms or computer- or technology-aided methodology.

16 In the absence of agreement on appropriate search terms, or an appropriate computer- or

17 technology-aided methodology, the following procedures shall apply:

18                   a.     A producing party shall disclose the search terms or queries, if any, and
19 methodology that it proposes to use to locate ESI likely to contain discoverable information. The

20 parties shall meet and confer to attempt to reach an agreement on the producing party’s search

21 terms and/or other methodology.

22                   b.     If search terms or queries are used to locate ESI likely to contain
23 discoverable information, a requesting party is entitled to no more than 5 additional terms or

24 queries to be used in connection with further electronic searches absent a showing of good cause

25 or agreement of the parties. The 5 additional terms or queries, if any, must be provided by the

26 requesting party within 14 days of receipt of the producing party’s production.


     AGREEMENT REGARDING DISCOVERY OF ELECTRONICALLY
     STORED INFORMATION AND ORDER - 4
     (Case No. 18-cv-00910-RSM)
 1                 c.      Focused terms and queries should be employed; broad terms or queries,
 2 such as product and company names, generally should be avoided. Absent a showing of good

 3 cause, each search term or query returning more than 250 megabytes of data is presumed to be

 4 overbroad, excluding Microsoft PowerPoint files, image and audio files, and similarly large file

 5 types.

 6                 d.      The producing party shall search both non-custodial data sources and ESI
 7 maintained by the custodians identified above.

 8          3.      Format. The parties agree that ESI will be produced to the requesting party with
 9 searchable text, in a format to be decided between the parties. Acceptable formats include, but are

10 not limited to, native files, multi-page TIFFs (with a companion OCR or extracted text file),

11 single-page TIFFs (only with load files for e-discovery software that includes metadata fields

12 identifying natural document breaks and also includes companion OCR and/or extracted text

13 files),and searchable PDF. Unless otherwise agreed to by the parties, files that are not easily

14 converted to image format, such as spreadsheet, database and drawing files, should be produced

15 in native format.

16          4.     De-duplication.     The parties may de-duplicate their ESI production across
17 custodial and non-custodial data sources after disclosure to the requesting party.

18          5.     Metadata fields. If the requesting party seeks metadata, the parties agree that only
19 the following metadata fields need be produced: document type; custodian and duplicate

20 custodians; author/from; recipient/to, cc and bcc; title/subject; file name and size; original file

21 path; date and time created, sent, modified and/or received; and hash value.

22

23 DATED: August 16, 2019

24

25

26


     AGREEMENT REGARDING DISCOVERY OF ELECTRONICALLY
     STORED INFORMATION AND ORDER - 5
     (Case No. 18-cv-00910-RSM)
     CAIRNCROSS & HEMPELMANN, P.S.           KEATING, BUCKLIN & MCCORMACH,
 1                                           INC., P.S.
 2   By: s/Terence J. Scanlan
     By: s/Patricia A. Laughman              By: s/Michael C. Walter
 3      Terence J. Scanlan, WSBA #19498         Michael C. Walter, WSBA #15044
        Patricia A. Laughman, WSBA # 46716      801 Second Avenue, Suite 1210
 4      524 Second Avenue, Suite 500            Seattle, WA 98104
        Seattle, WA 98104-2323                  Telephone: 206-623-8861
 5
        Telephone: 206-623-6501                 Email: mwalter@kbmlawyers.com
 6      Facsimile: 206-447-1973
        Email: tscanlan@cairncross.com       Attorneys for the City of Issaquah
 7      Email: plaughman@cairncross.com

 8   Attorneys for the City of Issaquah

 9   SAMINI COHEN SPANOS LLP                 HARRIGAN LEYH FARMER & THOMSEN
                                             LLP
10   By: s/Cynthia M. Cohen
         Cynthia M. Cohen, Admitted Pro Hac  By: s/Arthur W. Harrigan, Jr.
11
         Vice                                By: s/Tyler L. Farmer
12       333 S. Hope Street, 35th Floor      By: s/Kristin E. Ballinger
         Los Angeles, CA 90071                   Arthur W. Harrigan, Jr. WSBA #1751
13       Telephone: (213) 863-0080               Tyler L. Farmer, WSBA #39912
         Fax: (213) 863-0751                     Kristin E. Ballinger, WSBA #28253
14       Email: cynthiacohen@saminicohen.com     999 Third Avenue, Suite 4400
                                                 Seattle, WA 98104
15   Attorneys for ORA Talus 90, LLC and         Telephone: (206) 623-1700
16   Resmark Equity Partners, LLC                Fax: (206) 623-8717
                                                 Email: arthurh@harriganleyh.com
17                                               Email: tylerf@harriganleyh.com
                                                 Email: kristinb@harriganleyh.com
18
                                             Attorneys for ORA Talus 90, LLC and Resmark
19                                           Equity Partners, LLC
20
     FOSTER PEPPER PLLC                      STOEL RIVES LLP
21
     By: s/Jack P. Zahner                    By: s/Patrick Mullaney
22   By: s/Tacy K. Hass                          Patrick Mullaney, WSBA #21982
         Jack P. Zahner, WSBA #24505             600 University Street, Suite 3600
23
         Tacy K. Hass, WSBA #49190               Seattle, WA 98101
24       1111 Third Avenue, Suite 3000           Telephone: (206) 624.0900
         Seattle, WA 98101                       Fax: (206) 386.7500
25       Telephone: 206-447-4400                 Email: Patrick.mullaney@stoel.com
         Email: jack.zahner@foster.com
26       Email: tacy.hass@foster.com         Attorneys for J.R. Hayes & Sons, Inc, Talus 7 &


     AGREEMENT REGARDING DISCOVERY OF ELECTRONICALLY
     STORED INFORMATION AND ORDER - 6
     (Case No. 18-cv-00910-RSM)
                                                   8, LLC, and Talus Management Services LLC
 1   Attorneys for J.R. Hayes & Sons, Inc, Talus
 2   7 & 8, LLC, and Talus Management
     Services LLC
 3
     PREG O’DONNELL & GILLETT PLLC
 4
     By: s/John K. Butler
 5
     By: s/Stephanie Ballard
 6       John K. Butler, WSBA #28528
         Stephanie Ballard, WSBA #49268
 7       901 5th Avenue, Suite 3400
         Seattle WA 98164
 8       Telephone: 206-287-1775
         Email: jbutler@pregodonnell.com
 9
         Email: sballard@pregodonnell.com
10
     Attorneys for J.R. Hayes & Sons, Inc.
11
     WILLIAMS, KASTNER & GIBBS PLLC                CLEMENT & DROTZ, PLLC
12
     By: s/Dean G. von Kallenbach                  By: s/W. Scott Clement
13
     By: s/Theresa Rava                            By: s/Brent Hardy
14       Dean G. von Kallenbach, WSBA                  W. Scott Clement, WSBA #16243
         #12870                                        Brent Hardy, WSBA #45405
15       Theresa Rava, WSBA #53159                     100 W. Harrison Street, Suite N350
         601 Union Street, Suite 4100                  Seattle, WA 98119
16       Seattle, WA 98101-2380                        Telephone: 206-448-2565
17       Telephone: 206-628-6600                       Fax: 206-448-2235
         Fax: 206-628-6611                             Email: sclement@clementdrotz.com
18       Email:dvonkallenbach@williamskastne           Email: bhardy@clementdrotz.com
         r.com
19       Email: trava@williamskastner.com          Attorneys for Joshua Freed
20   Attorneys for Element Residential Inc.,
21   Terra Talus, LLC and Joshua Freed

22   FORSBERG & UMLAUF, P.S.                       WILSON SMITH COCHRAN DICKERSON

23   By: s/A. Grant Lingg                          By: s/Whitney L.C. Smith
     By: s/Vicky L. Strada                         By: s/Gabriella Wagner
24      A. Grant Lingg, WSBA #24227                By: s/Brian Buron
25      Vicky L. Strada, WSBA #34559                   Whitney L.C. Smith, WSBA #21159
        901 Fifth Avenue, Suite 1400                   Gabriella Wagner, WSBA #42898
26      Telephone: 206-689-8500                        Brian Buron, WSBA #27206


     AGREEMENT REGARDING DISCOVERY OF ELECTRONICALLY
     STORED INFORMATION AND ORDER - 7
     (Case No. 18-cv-00910-RSM)
         Email: glingg@foum.law                        901 5th Ave., Suite 1700
 1       Email: vstrada@foum.law                       Seattle, WA 98164-2050
 2                                                     Telephone: 206-623-4100
     Attorneys for Terra Associates, Inc.              Fax: 206-623-9273
 3                                                     Email: smithw@wscd.com
                                                       Email: wagner@wscd.com
 4                                                     Email: buron@wscd.com
 5
                                                   Attorneys Terra Talus, LLC
 6
     OLES MORRISON RINKER & BAKER                  FLOYD PFLUEGER & RINGER, P.S.
 7   LLP

 8   By: s/Bradley L. Powell                       By: s/Douglas K. Weigel
        Bradley L. Powell, WSBA #11158             By: s/Amanda D. Daylong
 9
        701 Pike Street, Suite 1700                   Douglas K. Weigel, WSBA #27192
10      Seattle, WA 98101                             Amanda D. Daylong, WSBA #48013
        Telephone: 206-623-3427                       200 W. Thomas Street, Suite 500
11      Email: powell@oles.com                        Seattle, WA 98119
                                                      Telephone: 206-441-4455
12   Attorneys for Kulchin Foundation Drilling        Email: dweigel@floyd-ringer.com
     Company                                          Email: adaylong@floyd-ringer.com
13

14                                                 Attorneys for Big Mountain Enterprises

15
                                                 ORDER
16
     Based on the foregoing, IT IS SO ORDERED.
17

18 DATED: August 19, 2019

19

20

21
                                                 A
                                                 RICARDO S. MARTINEZ
22                                               CHIEF UNITED STATES DISTRICT JUDGE

23

24

25

26


     AGREEMENT REGARDING DISCOVERY OF ELECTRONICALLY
     STORED INFORMATION AND ORDER - 8
     (Case No. 18-cv-00910-RSM)
